Case 3:20-cv-02069-H-BGS Document 3-1 Filed 11/12/20 PageID.29 Page 1 of 1



                        DECLARATION OF SERVICE

      I, the undersigned, declare under penalty of perjury that I am over the age of
eighteen years and not a party to the case; I am employed in the County of San
Diego, California. My business address is 1600 Pacific Highway, Room 355, San
Diego, California, 92101.

      I served the following document(s):

      JOINT MOTION FOR EXTENSION OF
      TIME TO FILE RESPONSE TO
      COMPLAINT

      in the following manner:

      (BY MAIL) By causing a true copy thereof, enclosed in a sealed envelope,
□     with postage fully prepaid, for each addressee named below and depositing
      each in the U. S. Mail at San Diego, California.

      (BY E-MAIL) By emailing an electronic copy (per mutual agreement) of
□     the documents listed above to the following e-mail address(es):

      (BY CM/ECF) I cause to be transmitted a copy of the foregoing
      document(s) this date via the United States District Court’s ECF System,
      which electronically notifies all counsel as follows:

BRIAN T. DUNN, ESQ.
EDWARD M. LYMAN, ESQ.
THE COCHRAN FIRM CALIFORNIA
4929 Wilshire Boulevard, Suite 1010
Los Angeles, California 90010-3856
Telephone: (323) 435-8205
Facsimile: (323) 282-5280
Email: bdunn@cochranfirm.com
Email: elyman@cochranfirm.com


Executed on November 12, 2020, at San Diego, California.


                                       By: s/MELISSA M. HOLMES
                                       E-mail: melissa.holmes@sdcounty.ca.gov


                     (Henry Bils v. County of San Diego, et al.
                      USDC Case No. 20-CV-2069-H-BGS)
